Citation Nr: 0829165	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an excisional biopsy of the left breast, to 
include disfigurement of the nipple.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted sufficient to reopen the claims currently on 
appeal.  

The issue of whether the veteran has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a skin condition is dependent upon the 
veteran's allegations of herbicide exposure as a result of 
service on a vessel off the shore of Vietnam.  The Secretary 
of Veterans Affairs had imposed a stay at the Board on the 
adjudication of claims such as that of this veteran pending 
appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006), wherein 
the United States Court of Appeals for Veterans Claims 
(Court), reversed a decision of the Board which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides on the basis that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  

On May 8, 2008, the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the Court in Haas.   
However, the Haas stay continues to remain in effect in 
accordance with the terms of the Court's order in Ribaudo v. 
Nicholson, 
21 Vet. App. 137 (2007), until such time as the Federal 
Circuit issues its mandate in Haas, or some other judicial 
action is taken regarding the stay.  As such, the issue of 
whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
skin condition secondary to herbicide exposure is stayed 
pending further notice.   Once the Haas stay is lifted, 
adjudication of any cases that have been stayed will be 
resumed.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A July 1995 rating decision denied entitlement to service 
connection for residuals of an excisional biopsy of the left 
breast.  The veteran did not appeal and the decision became 
final.  

3.  Evidence submitted since the July 1995 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for residuals of an 
excisional biopsy of the left breast.

4.  Affording the veteran all reasonable doubt, the veteran 
currently has a scar that borders the left areola border of 
the left breast as a result of an excisional biopsy of the 
left breast performed in service.






CONCLUSIONS OF LAW

1.  Evidence received since the final July 1995 determination 
wherein the RO denied entitlement to service connection for 
residuals of an excisional biopsy of the left breast is new 
and material, and the veteran's claim for that benefit is 
reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for the establishment of service connection 
for a residual scar of an excisional biopsy of the left 
breast are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the Board is reopening the claim on the basis of receipt 
of new and material evidence and awarding service connection 
for the claimed disorder, any error in notification regarding 
what is needed to reopen (as directed by the Court in Kent) 
or what information or evidence is necessary to substantiate 
the de novo claim (as directed by the Court in  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) is harmless.  In light 
of the favorable disposition, the Board finds that further 
discussion of VCAA compliance is not warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

The veteran originally filed an application for compensation 
in December 1994.    In a July 1995 rating decision, service 
connection for residuals of an excisional biopsy of the left 
breast was denied on the basis that there was no permanent 
residual disability shown at the time of separation.  The RO 
further determined that the evidence of record was negative 
for a current disability involving the left breast.  As such, 
the RO determined the claim was not considered to be well-
grounded.  Notice of the decision was mailed to the veteran 
in July 1995.  He did not appeal and the decision became 
final.  38 C.F.R. § 20.302(a).

The veteran filed a request to reopen the claim in December 
2005.  The RO determined in October 2006, that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for residuals of 
an excisional biopsy of the left breast.  The veteran 
disagreed with the denial and initiated the instant appeal.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim.  Of record at the time of the July 1995 rating 
decision were the veteran's service medical records showing 
that he had a gynecomastia under the left nipple measuring 
2.5 centimeters by 2.5 centimeters.  A biopsy was performed 
without complications in September 1973.  The September 1975 
separation examination was negative for scars other than a 
vaccination scar of the upper left arm.

Apparently, the veteran failed to appear for a January 1995 
VA examination.  VA outpatient treatment records dated in 
1995 were negative for the claimed disorder.

Evidence submitted since the July 1995 rating decision, 
includes a February 2006 VA examination, which shows the 
veteran has a .5 centimeter wide by 4 centimeter long scar on 
the left areola border of the left breast.  The veteran 
complained of occasional tenderness.  The examiner noted the 
veteran underwent an excisional biopsy in service.  

The veteran presented testimony before the Board in June 
2008.  He testified that he had a cyst removed in service, as 
well as a portion of his nipple.  He indicated that the scar 
was currently painful and produced a pulling sensation if he 
lifted heavy objects.

As noted previously, the July 1995 rating decision denied the 
claim, for reasons to include, that that there was no current 
evidence of residuals of an excisional biopsy of the left 
breast.  The "new" evidence associated with the claims 
folder since then contains evidence of a scar on the left 
areola border of the left breast.  Thus, it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e. a current disability.  Therefore, this evidence 
is new and material evidence, and the veteran's claim of 
entitlement to service connection for residuals of an 
excisional biopsy of the left breast is reopened.  See 
38 C.F.R. § 3.156(a).  

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has residuals from an excisional 
biopsy of the left breast performed during service.  
Specifically, he indicates that he currently has a scar under 
his left nipple that produces pain and a pulling sensation 
when lifting heavy objects.   Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board shall afford the veteran all reasonable doubt 
and the appeal as to this issue will be granted.  38 C.F.R. 
§ 3.102.

In this regard, the veteran's service medical records show 
that he had a gynecomastia under the left nipple measuring 
2.5 centimeters by 2.5 centimeters.  A biopsy was performed 
without complications in September 1973.

While the September 1975 separation examination was negative 
for scars other than a vaccination scar of the upper left 
arm, upon VA examination in February 2006, the veteran had a 
.5 centimeter wide by 4 centimeter long scar on the left 
areola border of the left breast.  The veteran complained of 
occasional tenderness.  The examiner noted the veteran 
underwent an excisional biopsy in service.  

The Board recognizes that the 1975 separation examination 
found no evidence of a scar of the left breast; however, 
there is no question that the veteran currently has a comma 
shaped scar under his left nipple, which the February 2006 
examiner indicated was a residual of the in-service biopsy.  
There is no evidence of any other surgery or injury to the 
left breast subsequent to the veteran's discharge.  The Board 
finds it highly implausible that a scar in exact location 
where an excisional biopsy was performed in service is due to 
anything other than the biopsy.  As such, the Board finds 
that the evidence is at least in equipoise and that service 
connection for a residual scar of an excisional biopsy of the 
left breast is warranted.  38 C.F.R. §§ 3.102, 3.303.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of an 
excisional biopsy of the left breast is reopened.    

Entitlement to service connection for a residual scar of an 
excisional biopsy of the left breast is granted.    


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


